Amendments Authorized Via Telephonic Interview
With Applicant’s Representative

1.	As detailed in the attached interview summary, examiner obtained authorization from applicant’s representative via telephonic interview and subsequent e-mail correspondence to make the following amendments to the title and claims.
Title
(Currently amended) ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING
A REFLECTIVE TOUCH SENSING ELECTRODE AND METHOD OF MANUFACTURING THE SAME
Claims
1.    (Previously presented) An organic light emitting display device comprising:
a substrate comprising a light-emitting region and a reflection region;
	a lower electrode disposed in the light-emitting region on the substrate; 
an emission layer disposed on the lower electrode;
	an upper electrode disposed in the light-emitting region and the reflection region on the emission layer;
	a first electrode disposed only in the reflection region on the upper electrode, the first electrode including a first material having a first reflectivity; and
	a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode including a second material having a second reflectivity, the second electrode overlapping the first electrode substantially in an entirety of the reflection region,
	wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode 
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.

2.    (Original) The organic light emitting display device of claim 1, further comprising:
	an opposite substrate facing the substrate,
	wherein the first electrode is disposed on a first surface of the opposite substrate, and the second electrode is disposed on a second surface opposing the first surface of the opposite substrate, and
	wherein the first electrode is disposed in the reflection region and outside of the light-emitting region.

3.    (Original) The organic light emitting display device of claim 1, further comprising:
	an opposite substrate facing the substrate,
	wherein
	the first electrode is disposed on the substrate, and
	the second electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate.

4.    (Original) The organic light emitting display device of claim 1, further comprising:

	an insulation layer disposed between the first electrode and the second electrode, and comprising an adhesive material,
	wherein
	the first electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, and
	the second electrode is disposed on the first electrode.

5.    (Original) The organic light emitting display device of claim 1, further comprising:
	an opposite substrate facing the substrate, and
	an insulation layer disposed between the first electrode and the second electrode, and comprising an adhesive material,
	wherein
	the second electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, and
the first electrode is disposed on the second electrode.

6.    (Original) The organic light emitting display device of claim 1, further comprising:
	a thin film encapsulation layer disposed on the substrate, and 
an insulation layer disposed between the first electrode and the second electrode, and comprising an adhesive material, 

	the second electrode is disposed on the thin film encapsulation layer, and
the first electrode is disposed on the second electrode.

7.    (Original) The organic light emitting display device of claim 1, further comprising:
	a first thin film encapsulation layer disposed on the substrate, and 
a second thin film encapsulation layer disposed between the first electrode and the second electrode, 
wherein
	the second electrode is disposed on the first thin film encapsulation layer, and
the first electrode is disposed on the second electrode.

8.    (Original) The organic light emitting display device of claim 1, wherein 
the first electrode comprises a plurality of first patterns extending in a first
direction, and
	the second electrode comprises a plurality of second patterns extending in a second direction crossing the first direction.

	9.    (Original) The organic light emitting display device of claim 8,
wherein the plurality of first patterns comprises:
	a plurality of first sensing patterns which sense a touch position; and 
a plurality of first dummy patterns disposed between the plurality of first sensing 
	wherein the plurality of second patterns comprises: 
a plurality of second sensing patterns which sense the touch position; and 
a plurality of second dummy patterns disposed between the plurality of second sensing patterns.

10.    (Original) The organic light emitting display device of claim 9, 
wherein the plurality of first sensing patterns have a mesh shape, and 
wherein a width of the plurality of second patterns in the second direction is
same as a width of the plurality of first patterns in the first direction.

11.    (Original) The organic light emitting display device of claim 1, 
wherein the first electrode further comprises:
	a plurality of first sensing patterns having a rhombus shape; and 
a plurality of first dummy patterns having a rhombus shape, and disposed between the plurality of first sensing patterns, and spaced apart from each other, 
wherein the second electrode further comprises:
a plurality of second sensing patterns having a rhombus shape; 
and a plurality of second dummy patterns having a rhombus shape, and disposed between the plurality of second sensing patterns, and spaced apart from each other, and
	wherein first sensing patterns, which are disposed in a first direction, of the plurality of first sensing patterns are connected to each other and second 

12.    (Currently amended) The organic light emitting display device of claim 1, wherein the first material is same as 

13.    (Previously presented) An organic light emitting display device comprising:
	a substrate comprising a light-emitting region and a reflection region;
a lower electrode disposed in the light-emitting region on the substrate;
an emission layer disposed on the lower electrode;
	an upper electrode disposed in the light-emitting region and the reflection region on the emission layer;
	a first electrode disposed only in the reflection region on the upper electrode, the first electrode having a first thickness; and
	a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode having a second thickness, the second electrode overlapping the first electrode substantially in an entirety of the reflection region,
	wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and
	wherein the first thickness of the first electrode is greater than the second thickness of the second electrode, and


14.    (Original) The organic light emitting display device of claim 13, wherein the first electrode includes a first material having a first reflectivity, and the second electrode includes a second material having a second reflectivity.

15.    (Currently amended) The organic light emitting display device of claim 14, wherein the first material is same as 

16.    (New) The organic light emitting display device of claim 1, wherein the first material is different from the second material.

17.    (New) The organic light emitting display device of claim 14, wherein the first material is different from the second material.
Claims Allowed
2.	Claims 1-17 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    4232
    3382
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “the second electrode(FIG. 2: 390) overlapping the first electrode(FIG. 2: 370) substantially in an entirety of the reflection region(FIG. 2: III)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of these claims.

.

    PNG
    media_image2.png
    824
    1381
    media_image2.png
    Greyscale

More specifically, as to claim 1 Watanabe discloses an organic light emitting display device (FIG. 16; ¶¶0126, 0193) comprising:
a substrate(100)(FIG. 16; ¶0127) comprising a light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and a reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 190, 0193 – conductive layer 15 is made of a metal, such as copper, that reflects light);
a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127);
an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169);
an upper electrode(260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer(250)(FIG. 16; ¶0169);
	a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the first electrode(15)(FIG. 16; ¶¶0190, 0193) including a first material having a first reflectivity (¶¶0190, 0193); and
	a layer(360)(FIG. 16; ¶0164) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the layer(360)(FIG. 16; ¶0164) including a second material having a second reflectivity (¶0164 – color filter layer reflects colored light such as blue light), the layer(360)(FIG. 16; ¶0164) overlapping a portion of the first electrode(15)(FIG. 16; ¶¶0190, 0193),
	wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) define a touch sensor (¶¶0090-0091) which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; ¶¶0084, 0190).
	Watanabe does not expressly disclose a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode including a second material having a second reflectivity, the second electrode overlapping a portion of the first electrode,
	wherein the first electrode and the second electrode define a touch sensor
which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kim discloses a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) disposed in the light-emitting region (FIG. 4: 120; ¶0078), the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) including a second material having a second reflectivity1 (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), 
	wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) define a touch sensor (¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶0059), the first electrode(220a)(FIG. 1; ¶¶0050, 0059) and the second electrode(220b)(FIGs. 1, 4; ¶¶0050, 0059), and
	wherein the second electrode(220b)(FIGs. 1, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image5.png
    824
    1381
    media_image5.png
    Greyscale

	Watanabe and Kim teach a second electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) disposed in the light-emitting region (Watanabe:  FIG. 16: portion of 100 that is directly below 360; ¶¶0127, 0164) and the reflection region (Watanabe: FIG. 16: ¶¶0127, 0190, 0193) on the upper electrode
(Watanabe: FIG. 16: 260; ¶0169), the second electrode including a second material having a second reflectivity (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; , the second electrode overlapping a portion of the first electrode (Watanabe: FIG. 16: 15, 360; ¶¶0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045),
	wherein the first electrode and the second electrode define a touch sensor
which senses a touch position based on a change of capacitance between the first electrode and the second electrode (Watanabe: FIG. 16: 14, 15, 360; ¶¶0084, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045, 0050, 0059), and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).
	Watanabe and Kim do not teach the second electrode overlapping the first electrode substantially in an entirety of the reflection region.

    PNG
    media_image1.png
    4232
    3382
    media_image1.png
    Greyscale

claim 13 identifies the distinct features: “the second electrode(FIG. 2: 390) overlapping the first electrode(FIG. 2: 370) substantially in an entirety of the reflection region(FIG. 2: III)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of these claims.

    PNG
    media_image2.png
    824
    1381
    media_image2.png
    Greyscale

More specifically, as to claim 13 Watanabe discloses an organic light emitting display device (FIG. 16; ¶¶0126, 0193) comprising:
	a substrate(100)(FIG. 16; ¶0127) comprising a light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and a reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 190, 0193 – conductive layer 15 is made of a metal, such as copper, that reflects light);
a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region (portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127);
an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169);
an upper electrode(260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer(250)(FIG. 16; ¶0169);
a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the first electrode(15)(FIG. 16; ¶¶0190, 0193) having a first thickness(FIG. 16: 15; ¶¶0190, 0193); and 
a layer(360)(FIG. 16; ¶0164) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the layer(360)(FIG. 16; ¶0164) having a second thickness (FIG. 16: 360; ¶0164), the layer(360)(FIG. 16; ¶0164) overlapping a portion of the first electrode(15)(FIG. 16; ¶¶0190, 0193),
	wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) electrode define a touch sensor (¶¶0090-0091)
which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; , and wherein the first thickness of the first electrode(15)(FIG. 16; ¶¶0190, 0193) is greater than the second thickness of the layer(360)(FIG. 16; ¶0164 – see the below magnified portion of 360 placed on top of a magnified portion of 15).

    PNG
    media_image6.png
    286
    630
    media_image6.png
    Greyscale

Watanabe does not expressly disclose and a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode having a second thickness, the second electrode overlapping a portion of the first electrode, wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and wherein the first thickness of the first electrode is greater than the second thickness of the second electrode, and wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.
Kim discloses and a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) disposed in the light-emitting region (FIG. 4: 120; ¶0078), wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) define a touch sensor (¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶¶0050, 0059), and wherein the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image5.png
    824
    1381
    media_image5.png
    Greyscale

	Watanabe and Kim teach and a second electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) disposed in the light-emitting region (Watanabe:  FIG. 16: portion of 100 that is directly below 360; ¶¶0127, 0164) and the reflection region (Watanabe: FIG. 16: ¶¶0127, 0190, 0193) on the upper electrode (Watanabe: FIG. 16: 260; ¶0169), the second electrode having a second thickness (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), the second electrode overlapping a portion of the first electrode (Watanabe: FIG. 16: 15, 360; ¶¶0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045), wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode (Watanabe: FIG. 16: 14, 15, 360; ¶¶0084, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045, 0050, 0059), and wherein the first thickness of the first electrode is greater than the second thickness of the second electrode (Watanabe: FIGs. 5A, 5B, 16: 15, 360; ¶¶0100, 0164, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039-0043, 0045, 0050-0052), and wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that these claim limitations do not limit the second material having a second reflectivity to be different from the first material having a first reflectivity.